Filed 1/27/21 P. v. Guiles CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




THE PEOPLE,                                                                                  C090922

                   Plaintiff and Respondent,                                      (Super. Ct. No. 16F6155)

         v.

BRIAN LUTHER GUILES,

                   Defendant and Appellant.




         Appointed counsel for defendant Brian Luther Guiles filed an opening brief that
sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d
436.) After examining the record, we find no arguable error that would result in a
disposition more favorable to defendant and affirm the judgment.




                                                             1
                          FACTS AND PROCEDURAL HISTORY
       In June 2017, defendant was charged in Shasta County case No. 16F6155 with
felony vandalism with property damage of approximately $25,000 (Pen. Code, § 594,
subd. (b)(1), count one; statutory references that follow are to the Penal Code, unless
otherwise stated). He pleaded not guilty, and later waived a preliminary hearing.
Defendant was held to answer on the charge, and entered a general time waiver.
       On June 13, 2017, defendant made a Marsden motion. The court denied the
motion following an in camera hearing.
       In June 2019, the People moved to consolidate case No. 16F6155 with two
additional cases defendant had pending in Shasta County: case No. 16M7105, in which
he was charged with disobeying a court order in contempt of court (§ 166, subd. (a)(4))
and possession of an injecting/smoking device (Health & Saf. Code, § 12022.1); and case
No. 16M5000, in which he was charged with unauthorized entry of a dwelling house
(§ 602.5) and disobeying a court order in contempt of court (§ 166, subd. (a)(4)). In
August 2019, the court granted the motion to consolidate case No. 16M5000, but left for
the trial judge to rule on consolidating case No. 16M7105.
       The following month, defense counsel moved in limine to “reverse” or reconsider
the motion to consolidate. Counsel also filed a motion to dismiss pursuant to section 995.
The court denied both motions. The trial judge subsequently denied consolidation as to
case No. 16M7105.
       A September 2019 consolidated information charged defendant with felony
vandalism in the amount of $400 or more (§ 594, subd. (b)(1), count one), unauthorized
entry of a dwelling house (§ 602.5, count two), and contempt of court for disobeying a
court order (§ 166, subd. (a)(4), count three). The consolidated case was tried to a jury,
and the following evidence was adduced at trial.




                                             2
       In 2010, defendant’s mother, Meryl Guiles, bought a house in Burney and made
numerous repairs to the property, including new paint, carpet and floors, and upgrades to
the yard and plumbing. She testified that she owned the home by herself and did not
share ownership with anyone else.
       Shortly after the repairs were finished, defendant moved into the house with his
fiancée. He was supposed to pay rent, but he never did.
       Four years later, in 2014, Guiles gave defendant permission to remodel the master
bathroom. Although defendant purchased the materials, he never completed the remodel.
       In June 2015, Guiles entered the living room of the home; she did not observe any
damage. At that time, she believed defendant had not yet completed the master bathroom
remodel.
       In December 2015, defendant told Guiles that he would drive her pickup truck
through her house. Guiles, her daughter Shellie Helms, and Helms’ husband reclaimed
the truck from defendant.
       Shortly thereafter, in January 2016, Guiles commenced eviction proceedings
against defendant. Six months later, in July 2016, the sheriff’s department removed
defendant from the home. After he was gone, deputies met Helms at the house where she
observed missing carpet and kitchen doors, various holes in the walls and the ceilings, a
missing dishwasher and a missing bedroom door, and wall paintings of pandas and an
alien, and lots of trash everywhere. In addition, sheetrock in the garage was missing,
light sockets were damaged, and the pool’s heating unit had been removed and garbage
had been stored in the pool house. Guiles visited the house the next day and saw that it
was “torn up.” She had the house boarded up with plywood. Guiles later contacted a
licensed contractor for repair work; he testified that he also observed damage throughout
the house, including holes in the walls and ceilings.




                                             3
      On July 13, 2016, Helms texted defendant that he could meet on July 16 to
retrieve his belongings. Defendant responded that he would report Helms for violating
the law, and that he had reentered the house and intended to reoccupy it.
      Helms subsequently called law enforcement, and officers met her at the property.
There, they discovered that the front and rear doors were unlocked, and the exterior
garage door appeared to have been “pried on.” Someone had removed the board Guiles
had placed in the runner of the rear sliding glass door to prevent it from opening. Helms
showed defendant’s text messages to one of the officers.
      A short time later, Deputy Timothy Estes located defendant at a residence
occupied by his girlfriend, about 300 yards from the house. Defendant initially denied
entering the house, but after Estes referred to defendant’s text messages with Helms,
defendant admitted that he had broken into the house through the rear sliding glass door.
According to defendant, his eviction from the property was legally invalid.
      Guiles reported the damage to her insurance company and received $28,000 in
insurance proceeds for repairs. She also personally paid an additional $5,000 for things
not covered by insurance.
      Defendant testified on his own behalf. According to him, he, his fiancée at the
time, and Guiles agreed to purchase the house together in 2010. They agreed that his
fiancée would contribute $28,000 towards the purchase price, and his mother would pay
the remainder. Defendant was supposed to repay Guiles the money she contributed
towards the house from wages he earned working for her. Under the agreement,
defendant and his fiancée would own the house even if the purchase documents stated
that Guiles owned it. Although they did not reduce the agreement to writing, the
purchase occurred as they agreed. Afterwards, defendant or his fiancée paid taxes for the
house and maintained the residence, and he believed he and his fiancée owned the home.
      Defendant testified that he began remodeling the house in August 2015. A
contractor friend was supposed to assist him, but he died before the remodel could be

                                            4
completed. Defendant explained various repairs or remodeling projects he had
undertaken at the house. For example, he unsuccessfully tried to retile the bathroom, but
broke a pipe and had to remove portions of the wall behind the shower. He cut out some
of the carpet because the broken pipe had leaked on the floor. He admitted selling the
dishwasher because it did not match his other appliances. He claimed his friend’s foot
came through the ceiling, causing a hole, when he was in the rafters running wires.
       Defendant admitted that he received the eviction notice and did not vacate the
premises by the date on the notice. Following his eviction, defendant sent his sister a text
message expressing his intent to reenter the house. Deputy Estes, however, dissuaded
him from doing so. He testified that he never reentered the property after he had been
evicted.
       The jury found defendant not guilty of felony vandalism (count one), but guilty of
unauthorized entry of a dwelling house and contempt of court (counts two and three).
Following the jury’s verdict, the prosecutor moved to dismiss three failure to appear
counts alleged in case No. 16M5000, as well as the trailing misdemeanors alleged in case
No. 16M7105. The court granted the motion.
       The trial court suspended imposition of sentence and placed defendant on informal
probation for 36 months with various terms and conditions, including serving 15 days of
community service. The court imposed and stayed certain fees and fines after finding
defendant lacked the ability to pay. Defendant timely appealed.

                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and requesting that this court review the record to
determine whether there are any arguable issues on appeal. (People v. Wende, supra,
25 Cal.3d 436.) Defendant was advised of his right to file a supplemental brief within 30




                                              5
days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.

                                      DISPOSITION
       The judgment is affirmed.




                                                 HULL, Acting P. J.



We concur:




ROBIE, J.




MURRAY, J.




                                            6